Case 2:20-cv-04556-AB-JC Document 102-19 Filed 03/19/21 Page 1 of 3 Page ID #:3257




                          Exhibit L
          Case 2:20-cv-04556-AB-JC Document 102-19 Filed 03/19/21 Page 2 of 3 Page ID #:3258
storus smart money clip II - Google Search                                               6/21/20, 7:37 PM




                         storus smart money clip II


                            All       Shopping         Images        News         Videos       More                   Settings   Tools


                           Before Oct 31, 2019       All results    Clear

                         www.storus.com › collections › smart-money-clip

                         The Smart Money Clip® – Storus.com
                         Sep 5, 2013 - The Smart Money Clip® is the first patented, double-sided, stainless steel money
                         clip. It is designed to ... Smart Money Clip II - both sides shown side by side.


                         www.storus.com

                         Official Site of Storus® - Shop Smart Money Clip® + Storage ...
                         Feb 25, 2009 - Storus® was founded in 1996 by Scott Kaminski with its first patented product,
                         the Smart Money Clip® as seen on TV and QVC for 10+ years. It specializes in ...
                         ​Money Clips · ​Smart Money Clip® II Storus ... · ​Wallets · ​Smart Money Clip® Leather


                         www.storus.com › products › smart-money-clip-titanium

                         Smart Money Clip® - Titanium – Storus.com
                         Nov 21, 2018 - The Storus® Smart Money Clip® is the first patented, double-sided, stainless
                         steel money clip. It is designed to store cards on the channel side and cash on the ...
                         $39.99 - ​In stock


                         www.storus.com › pages › search-results › smart mone...

                         SMART MONEY CLIP | Storus - Storus.com
                         Oct 20, 2016 - SKU: 00005-2. $39.99. The Storus® Smart Money Clip® is the first patented,
                         double-sided, stainless steel money clip. It is designed to store credit cards and IDs ...


                         www.storus.com › products › smart-money-clip-stainless

                         Smart Money Clip® - Brushed Stainless – Storus.com
                         Nov 21, 2018 - The Storus® Smart Money Clip® is the first patented, double-sided, stainless
                         steel money clip. It is designed to store cards on the channel side and cash on the ...
                         $29.99 - ​Out of stock


                         www.storus.com › products › smart-money-clip-black-s...

                         Smart Money Clip® - Black Soft Touch ... - Storus.com
                         Nov 21, 2018 - The Storus® Smart Money Clip® is the first patented, double-sided, stainless
                         steel money clip. It is designed to store cards on the channel side and cash on the ...
                         $29.99 - ​Out of stock


                         www.storus.com › collections › smart-money-clip-leather

                         Smart Money Clip® Leather – Storus.com
                         Jul 17, 2016 - Same compact and slim design as the metal Smart Money Clip®, but soft and
                         pliable like an old fashioned leather wallet. The Smart Money Clip Leather fits ...


                         www.storus.com › products › smart-money-clip-gun-m...

                         Smart Money Clip® - Gun Metal – Storus.com
                         Nov 21, 2018 - The Storus® Smart Money Clip® is the first patented, double-sided, stainless
                         steel money clip. It is designed to store cards on the channel side and cash on the ...
                         $39.99 - ​In stock


                         kk.org › cooltools › storus-smart-mo

                         Storus Smart Money Clip | Cool Tools - Kevin Kelly
                         Nov 13, 2018 - As few as one or two cards still works fine, though, and they won't slide out. —



https://www.google.com/search?q=storus+smart+money+clip+II&cl…ce=lnt&tbs=cdr%3A1%2Ccd_min%3A%2Ccd_max%3A10%2F31%2F2019&tbm=              Page 1 of 2
          Case 2:20-cv-04556-AB-JC Document 102-19 Filed 03/19/21 Page 3 of 3 Page ID #:3259
storus smart money clip II - Google Search                                               6/21/20, 7:37 PM


                         Luke Kanies. I have used the smart money clip for six years. No more wallet, just the ...


                         Videos




                           1:23                  PREVIEW       1:16                 PREVIEW       4:49                PREVIEW   0:53   2:10


                           Smart Money Clip                    Smart Money Clip® by               10 Best Money Clip
                                                               Storus®                            Wallets 2018




                           Samuel Kruse                        Storus Products                    Ezvid Wiki
                           YouTube - Aug 9, 2010               YouTube - Aug 23, 2019             YouTube - Dec 28, 2017




                                                           1 2 3 4 5 6 7 8 9 10                  Next


                           Westlake Village, California - From your Internet address - Use precise location - Learn more

                         Help     Send feedback      Privacy     Terms




https://www.google.com/search?q=storus+smart+money+clip+II&cl…e=lnt&tbs=cdr%3A1%2Ccd_min%3A%2Ccd_max%3A10%2F31%2F2019&tbm=             Page 2 of 2
